DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
The claims dated 1/7/21 are entered. Claims 1 and 11 are amended. Claims 2-4 are cancelled. Claims 1 and 5-11 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014109342 A1 (‘342) in view of DE 19910830 C1 (‘830) and Hirota (US 8,983,736).

Regarding claims 1 and 11, ‘342 teaches a motor vehicle coolant heat exchanger having a modifiable covering system for modifying an airflow capable cross section of the motor vehicle coolant 
‘342 does not discuss details of the shape of the pulling means winding body.
‘830 teaches that, in such roller arrangements with a pulling means (24), pulling means winding body (35, 36), winding shaft (24), roller blind web (22), pulling cross-piece (27, 28, 29), and deflection roller (37, 38) it is old and well known to form the pulling means winding body (35, 36) with an axially tapering conical shape (Figs. 2 and 5), a helical groove (47, 48) in which the pulling means is received in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘342 with the helically grooved and tapering winding bodies, as taught by ‘830, in order to maintain even tension during the rolling of the device, as explicitly discussed by ‘830 (Col. 4:4-45).
‘342 does not teach that the support is the heat exchanger.
Hirota teaches that it is old and well-known in the art for a coolant heat exchanger (4) to be the support for a selective air blocking means (31, 32; see Figs. 1-2).
it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘342 with the heat exchanger as the support, as taught by Hirota, in order to allow for the device to more directly and controllably determine the airflow through the heat exchanger.
While ‘830 does not explicitly discuss absolute values helical groove’s radius size change across the winding bodies, he does describe that such measurements are results-effective variables driven directly by the thickness of the roller-blind web (Para. [0022]-[0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the helical grooves with whatever change in radius is required by the thickness of the roller blind web of the device in order to enable the device to actually function as intended, including 5% or 10% as claimed.

‘342 further teaches that: the pulling means winding body is located in the torque transfer path for transferring drive torque from the rotational drive to the winding shaft (Para. [0046]), per claim 5; torque output part of the rotational drive is coupled in torque-transferring fashion to the pulling means 

Response to Arguments
Applicant’s arguments filed 1/7/21 are not persuasive.
The applicant argues that the springs 45 and 46 take up and compensate for all of the change in thickness of the rolled on portion of the web during winding and that therefore one would not consider the optimization of the winding radius of the helical groove. This is not supported by the art.
The above cited paragraphs of ‘830 (Para. [0022]-[0023]) describe in detail that the helical grooves are designed such that they change radius to compensate for the winding thickness increases of the web on the roll as dictated by its thickness. Nowhere in this discussion are the springs ever included. The purpose of the springs is to establish a system which is under a desired amount of tension at all times. While an error in the calculation of the winding radius changes might, in theory, be compensated for by the springs, this is not their purpose and their presence does not provide any contradictions to the stated goals of ‘830, i.e. optimization of the winding radius of the helical grooves per turn based on the thickness of the roller-blind web to maintain constant tension across the pulling means.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763